Citation Nr: 9924252	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  99-15 373	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past due 
benefits.


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to July 
1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on September 5, 1995; a Notice of 
Disagreement was received by VA after November 18, 1988, and 
the veteran retained his attorney in October 1995, within one 
year of the date of the Board's decision.

2.  The veteran and his attorney signed an attorney fee 
agreement in November 1998 which provided that 20 percent of 
past due benefits was to be paid to the veteran's attorney.

3.  In a June 5, 1999, rating decision, the RO granted 
service connection for a scar of the right knee and assigned 
an additional 10 percent evaluation for the veteran's service 
connected right knee disability, effective from November 2, 
1998, which resulted in past due benefits to the veteran.


CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
November 1998 attorney fee agreement by VA from past due 
benefits for the period from November 2, 1998, to June 5, 
1999, in the amount of 20 percent, have been met.  
38 U.S.C.A. § 5904 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it must first be determined whether the fee 
agreement at issue is valid.  The criteria as indicated in 38 
U.S.C.A. § 5904 and 38 C.F.R. § 20.609 provide that a fee may 
be charged pursuant to a fee agreement if (1) there is a 
final decision by the Board denying a benefit, with no fees 
being allowed or paid for services provided before the date 
of the Board's decision denying benefits; (2) there is a 
notice of disagreement properly filed after November 18, 
1988; and (3) the attorney or agent was retained not later 
than one year following the date of the Board decision 
denying benefits.  See 38 U.S.C.A. § 5904(c); 38 C.F.R. 
§ 20.609(c).

In this case, the Board promulgated a final decision that 
denied entitlement to an evaluation in excess of 10 percent 
for service-connected post-operative traumatic arthritis of 
the right knee, on September 5, 1995.  In that decision, the 
Board also denied entitlement to service connection for a 
left knee disorder as secondary to the service-connected 
right knee disability.  A Notice of Disagreement pertaining 
to that decision was received by the RO in March 1993, 
clearly on or after November 18, 1988.  The record also 
reflects that while the veteran and his attorney entered into 
a contingent fee agreement on November 9, 1998, to represent 
the veteran in connection the veteran's claim for VA 
benefits, a VA Form 22a, Appointment of Attorney or Agent as 
Claimant's Representative, was executed in favor of the 
appellant in October 1995.  Although the VA Form 22a contains 
no specific reference to a fee agreement between the two 
parties, the November 1998 fee agreement provided that 
20 percent of past due benefits was to be paid by the VA to 
the veteran's attorney for representation.

Based on this evidence, the November 1998 attorney fee 
agreement, read in conjunction with the VA Form 22a, 
satisfies the basic eligibility requirements under 
38 U.S.C.A. § 5904(c) and 38 C.F.R. § 20.609(c).  The record 
includes a final decision promulgated by the Board, a Notice 
of Disagreement pertaining to that decision, filed after 
November 18, 1988, and documentation reflecting the veteran's 
retention of counsel with VA Form 22a within one year of the 
Board's decision, followed by a contingent fee agreement.

The veteran appealed the Board's decision to the Court of 
Veterans Appeals for Veterans Clams (Court), and in an Order 
dated in August 1996, the Court granted the parties Joint 
Motion to Remand the appeal and the BVA decision was vacated.  
However, in the Joint Motion, both parties agreed to withdraw 
the issue of entitlement to an increased evaluation for the 
right knee, and the only issue on which the parties proceeded 
was that of entitlement to service connection for a left knee 
disorder, to include arthritis, including as secondary to a 
service-connected disability.  The Board then remanded that 
remaining issue to the RO in April 1997 and February 1998, 
before denying the claim in an August 1998 decision.  The 
veteran was represented by the appellant throughout this time 
period.  

Following that denial, the veteran again sought an increased 
evaluation for his right knee condition, claiming that he was 
afflicted with intractable knee pain.  Upon completion of 
additional development, the RO issued a rating decision June 
5, 1999, granting service connection for a scar of the right 
knee as secondary to service-connected traumatic arthritis of 
the right knee, postoperative.  The RO assigned an additional 
but separate 10 percent evaluation for the veteran's service 
connected right knee disability, effective from November 2, 
1998, the date the veteran was examined and at a VA Medical 
Center in connection with his claim for increased 
compensation for the right knee.  

The Board observes that the grant of service connection in 
1999 following the request for an increased evaluation is 
construed as a favorable determination on the increased 
rating issue denied by the Board in its September 1995 
decision.  The June 1999 rating decision resulted in past-due 
benefits being payable to the veteran for the period of time 
between November 2, 1998, and June 5, 1999.  A June 30, 1999, 
letter to the veteran and his attorney indicated that maximum 
past due benefits payable to the veteran had been computed at 
$616.00, and that $123.20, 20 percent of the past due 
benefits, had been withheld as representing the maximum 
attorney fee.  The Board finds this amount to be 
presumptively reasonable in fact.  See 38 C.F.R. § 20.609(f).  
Accordingly, attorney fees based on past-due benefits in the 
amount of 20 percent are payable by VA for the period of time 
between November 2, 1998, and June 5, 1999.


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and the attorney should be paid 20 
percent of the veteran's past-due benefits awarded the 
veteran for the grant of service connection for a scar of the 
right knee for the period from November 2, 1998, to June 5, 
1999.



		
	RAYMOND F. FERNER
Acting Member, Board of Veterans' Appeals



 


